Citation Nr: 0014591	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-03 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim for service connection for a back 
condition, as no new and material evidence had been 
submitted.

Service connection for spondylosis and spondylolisthesis, L-
5, was denied by the RO in July 1988.  The veteran was 
notified of this decision the same month.  Specifically, the 
veteran was informed that the RO could not grant the 
veteran's claim for benefits for a back condition.  The 
veteran did not timely file an appeal as to this 
determination.  As such, the July 1988 determination became 
final in accordance with applicable law.

In September 1997, the RO received the veteran's request to 
his reopen his claim, which it denied in a March 1998 rating 
decision, as no new and material evidence had been submitted.  
The veteran then filed this appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for spondylosis and 
spondylolisthesis, L-5, (a back condition) was last denied by 
the RO in July 1988.  The veteran was properly notified of 
this determination, and no appeal was perfected therefrom.

2.  Evidence received since the RO's July 1988 determination 
consists of VA treatment records and the veteran's testimony 
at his RO hearing.  In effect, the state of the record 
remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1988 determination that 
denied service connection for spondylosis and 
spondylolisthesis, L-5, (a back condition) is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The July 1988 determination is final, and the veteran's 
claim of service connection for a back disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

When the RO considered the veteran's claim in July 1988, the 
pertinent evidence of record consisted of the veteran's 
service medical records, private medical records (dated from 
December 1981 to January 1987), and VA treatment records 
(dated from January 1987 to March 1988).

The veteran's service medical records indicate that the 
veteran injured his back in May 1963.  At that time, the 
veteran complained of pain in his right lower back, which had 
been present for five days.  No further history was reported 
by the veteran as to the onset of his right lower back pain.  
The veteran stated that his back was painful with small 
exertion and greater with climbing stairs.  Physical 
examination found the veteran's back tender and enlarged in 
the right sacroiliac joint.  It was noted that both a 
fracture and subluxation of the veteran's right sacroiliac 
joint needed to be ruled out.  A contemporaneous x-ray study 
of the veteran's right sacroiliac joint revealed normal 
sacroiliac joints.  No further treatment is documented with 
respect to the veteran's back, and upon separation 
examination (conducted in April 1964), no pertinent 
symptomatology was reported by the veteran or clinically 
noted.

The veteran's private medical records reflect the veteran's 
reported history of having had back pain on and off for the 
past 21 years, which had recently become quite severe.  It 
was noted that the veteran was a machinist and that he did a 
lot of bending and lifting on the job, which had aggravated 
his back.  X-rays of the veteran's back showed a first degree 
spondylolisthesis, L5-S1, with attenuated pars bilaterally.  
The veteran's service was not referenced, nor was there any 
further clinical discussion as to the veteran's 
spondylolisthesis.

The veteran's VA treatment records reflect the veteran's 
reports that he injured his low back in the early 1960s, 
while in the Army, and that he had been in chronic pain since 
then.  It was noted that the veteran had spondylosis and 
spondylolisthesis, L5.  These records do not contain a 
clinical discussion as to the onset or etiology of the 
veteran's low back pain (spondylosis and spondylolisthesis, 
L5) or offer any opinion relating it to the veteran's 
service.

Subsequent to the RO's July 1988 determination, the RO 
received and considered additional VA treatment records and 
the veteran's testimony at his RO hearing (conducted in June 
1999).

The veteran's VA treatment records document repeated 
treatment received by the veteran for his chronic low back 
pain and reflect the veteran's reports that he was trying to 
establish service connection for his back.  An entry dated in 
August 1999 indicates that the veteran brought in many old 
medical reports from service to be reviewed.  It was noted 
that the veteran's main agenda at that time appeared to be 
establishing service connection for his back.  It was also 
noted that the veteran had spondylosis, L4-L5, with grade II 
spondylolisthesis, L5.  The physician's assistant stated that 
this condition could be caused or worsened by trauma.

At his RO hearing, the veteran testified that he initially 
injured his back in service, while in hand-to-hand combat 
practice.  (Transcript (T.) at 2).  He had been thrown into a 
concrete pillar in the corner.  Id.  The veteran stated that 
he had hurt like hell but that he had tried to work the pain 
out.  Id.  After a couple of days, the veteran went to a 
doctor, possibly a chiropractor, who worked on his back.  Id.  
The veteran had been told to come back if the pain continued, 
but since the veteran's pain was nothing like it had been 
before being worked on, the veteran had not returned.  Id.  
He had been a paratrooper and did not go to doctors, unless 
he had been badly hurt.  Id.  Two months after this, the 
veteran's pain had returned and he attempted to see a doctor.  
Id.  However, the doctor always told the veteran to come back 
later.  Id.  The veteran also testified that he had 
participated in about 30 jumps while in his airborne unit.  
(T. at 3).  He had not reinjured his back in any of these 
jumps.  Id.  The veteran stated that about two months after 
he got out of service, he had gone running.  Id.  At that 
time, he started having back problems.  (T. at 4).  When 
asked when he first went to see a doctor about his back, the 
veteran state that it had been in 1984.  Id.  When asked why 
he had waited for so long, the veteran answered that he had 
had to work for a living, and mentioning back problems would 
not have helped.  Id.  The veteran testified that he 
continued to have the same pain and symptomatology that he 
had had in service.  Id.  The veteran also testified that he 
had never injured his back other than in the military.  Id.

III.  Analysis

In July 1988, the RO denied the veteran's claim for service 
connection for spondylosis and spondylolisthesis (a back 
condition), stating that the one episode in service was acute 
and transitory and that the absence of continuity of back 
problems from 1964 to 1984 precluded service connection.  
Subsequent to July 1988, the RO received and considered 
additional VA treatment records and the veteran's testimony 
at his RO hearing.  While the Board recognizes the 
presumption of credibility afforded evidence presented by a 
veteran in an attempt to reopen a final decision, it does not 
find the additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, while both the additional VA treatment records 
and the veteran's testimony are new to the evidence of 
record, in that they were not before the RO in July 1988, 
none of it is material.  For evidence to be considered 
sufficient to reopen a prior denial, it must be both new and 
material.  See 38 C.F.R. § 3.156(a).

In this instance, the additional VA treatment records are 
almost completely negative for any clinical discussion as to 
the onset and etiology of the veteran's chronic low back pain 
and his spondylosis and spondylolisthesis.  Rather, these 
records merely reflect the veteran's reported history that he 
injured his back in the Army and that he had had chronic low 
back pain since then.  With respect to the veteran's reported 
history, the Board notes that the RO considered and rejected 
this same history in July 1988, when it initially denied the 
veteran's claim.  As such, to this extent, these records are 
redundant and cumulative in effect.  New and material 
evidence cannot be cumulative and redundant.  Id.

As to the August 1999 entry that indicates that the veteran 
was seeking service connection for his back, the Board finds 
that it is not so significant, either by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
case in this instance, entitlement to service connection.  
Id.  Rather, while the physician's assistant indicated that 
she reviewed the veteran's various service medical records, 
she did not reference or recite the content of the material 
reviewed.  Practically, then, the record is unclear as to the 
history considered by the physician's assistant in her 
assessment of the veteran's physical condition, spondylosis 
and spondylolisthesis.  Further, as to the opinion expressed 
that spondylosis and spondylolisthesis could be caused or 
worsened by trauma, the Board notes that the physician's 
assistant did not provide any supporting clinical data or 
rationale as to this opinion, see Bloom v. West, 12 Vet. App. 
185 (1999), nor did she actually relate the veteran's 
spondylosis and spondylolisthesis to any specific trauma 
purportedly sustained by the veteran during service.  As 
such, this additional evidence does not bear directly and 
substantially upon the matter of entitlement to service 
connection for a back condition.  See 38 C.F.R. § 3.156(a).

With respect to the veteran's testimony at his RO hearing, 
the Board finds this additional evidence to be both 
cumulative and redundant in effect and not so significant 
that it must be considered in order to decide the merits of 
entitlement to service connection for a back condition.  Id.  
As to the former, the Board notes that the RO, in July 1988, 
considered and rejected the veteran's assertions that the one 
documented episode of treatment for a back injury in service 
caused his current back problems.  As such, the veteran's 
continued assertions in this regard are cumulative and 
redundant.  In essence, they were addressed by the RO in July 
1998.  As to the latter, the Board notes that while the 
veteran is competent to relate his recollections of events in 
service, nothing in the record indicates that the veteran 
possesses the necessary medical expertise to either diagnose 
or relate his back problems to his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical diagnosis or causation, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  As such, then, this additional evidence is 
not significant, when viewed by itself or in connection with 
the other evidence of record (including the August 1999 entry 
in the veteran's VA treatment records), that it must be 
considered in order to fairly decide the merits of the case, 
i.e., entitlement to service connection.  See 38 C.F.R. 
§ 3.156(a).

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's December 1998 
statement of the case and the supplemental statements of the 
case (dated in June and November 1999) the Board finds that 
the veteran has been adequately informed of the evidence 
required in this case and afforded an opportunity to respond.  
Specifically, the veteran was informed that new and material 
evidence was needed to reopen his claim and provided with the 
provisions of 38 C.F.R. § 3.156(a).

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for a 
back disorder.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

